United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS       September 19, 2003
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 01-50691
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

MARTIN CAZARES-MEJIA,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. P-00-CR-420-2
                       --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Martin Cazares-Mejia (“Cazares”) pleaded guilty to

possession with intent to distribute 50 kilograms or more, but

less than 100 kilograms of marijuana.    21 U.S.C. § 841(a)(1);

18 U.S.C. § 2.    He appeals the district court’s denial of his

motion to suppress his post-detention statements and the

marijuana found in the vehicle in which he was a passenger.

Fidencio Sanchez-Pena, the driver of the vehicle and a


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-50691
                                -2-

codefendant, filed a similar motion to suppress.    This court has

already upheld the district court’s denial of Sanchez’s motion to

suppress the marijuana, rejecting the same arguments raised

herein by Cazares.   See United States v. Sanchez-Pena, No. 01-

50736 (5th Cir. June 27, 2003)(copy at green tab).    Under the

law-of-the-case doctrine, Cazares’ arguments challenging the

extended detention must be rejected.     See United States v.

Becerra, 155 F.3d 740, 752-53 (5th Cir. 1998).    Cazares’ argument

that his post-detention statements must be suppressed as “fruit

of the poisonous tree” is yet another challenge to the extended

detention and is therefore unavailing.     See Wong Sun v. United

States, 371 U.S. 471, 485-88 (1963).

     AFFIRMED.